         Case 1:14-cv-01313-PGG Document 59 Filed 06/22/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 PETER NYGARD, NYGARD
 INTERNATIONAL PARTNERSHIP, and
 NYGARD INC.,
                                                                       ORDER
                            Plaintiffs,
                                                                 14 Civ. 1313 (PGG)
              - against -

 JACKY JASPER and JOHN OR JANE
 DOES 1-10,

                            Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               Plaintiffs brought this action on February 27, 2014. (Cmplt. (Dkt. No. 2)) Since

that time, Plaintiffs have been granted leave to file three amended complaints. (First Am. Cmplt.

(Dkt. No. 28); Second Am. Cmplt. (Dkt. No. 29); Third Am. Cmplt. (Dkt. No. 38)) In the Third

Amended Complaint, Plaintiff alleges that unidentified Defendant – “an individual with several

aliases who is residing in the State of California” – has engaged in “malicious posting and

dissemination of material over the Internet containing defamatory statements regarding Plaintiff

Peter Nygard and the Entity Plaintiffs, unauthorized reproductions of Mr. Nygard’s name, image,

and voice and unauthorized reproductions of federally registered trademarks owned by Plaintiff

Nygard International Partnership and licensed and used by Nygard Inc., which is headquartered

in New York.” (Third Am. Cmplt. (Dkt. No. 38) ¶¶ 4, 8)

               Plaintiffs claim that the unidentified Defendant has posted “untrue allegations

regarding Mr. Nygard’s private personal life,” id. ¶ 24, including allegations that Plaintiff

“engag[es] in sexually repugnant activities in his personal life.” Id. ¶¶ 31, 34. Some of the

alleged “salacious . . . content” on Defendant’s website – DiaryofAHollywoodStreetKing.com –
         Case 1:14-cv-01313-PGG Document 59 Filed 06/22/20 Page 2 of 3



includes headlines such as “Fashion Tycoon Peter Nygard Paid $10K [t]o Make Scat Video []

Go Away!”; “Peter Nygard’s Sadist Wrath Caught on Camera!”; “Suspected Peter Nygard Notes

Point [t]o 2010 Death as MURDER!”; “Ex-Whore Wrangler Exposes Peter Nygard as a RACIST

& SADIST!”; and “Peter Nygard’s Penis Pump Sex[c]apades w/ Mr. Rikk Exposed!” Id. ¶¶ 34,

36, 38-40 (emphasis in original).

               The Third Amended Complaint alleges defamation and libel per se; trademark

dilution in violation of 15 U.S.C. § 1125; trademark dilution in violation of New York General

Business Law § 360-1; invasion of privacy in violation of New York Civil Rights Law §§ 50, 51;

intentional infliction of emotional distress; cyberharassment in violation of New York Penal Law

§ 240.30; defamation and libel by implication; and injurious falsehood/trade libel. Id. ¶¶ 60-108.

               Since this case was filed, numerous articles in prominent, nationally-distributed

publications have reported allegations that Plaintiff Nygard engages in the type of behavior

described on the DiaryofAHollywoodStreetKing.com website. See Timothy Sawa and Lynette

Fortune, Canadian Woman Says Fashion Mogul Peter Nygard Drugged and Raped Her in

Bahamas, CBC (May 7, 2020), available at https://www.cbc.ca/news/world/peter-nygard-

bahamas-rape-allegations-jane-doe-16-1.5560479; Aisha Al-Muslim, Fashion Mogul Peter

Nygard Business Properties to Be Sold, WALL ST. JOURNAL (Apr. 30, 2020), available at

https://www.wsj.com/articles/fashion-mogul-peter-nygard-business-properties-to-be-sold-

11588276020; James Crowley, Who is Peter Nygard and Why Does the Internet Want His

Head?, NEWSWEEK (Mar. 19, 2020), available at https://www.newsweek.com/who-peter-nygard-

fashion-executive-sexual-assault-1493215; Kim Barker, Catherine Porter, and Grace Ashford,

How a Neighbors’ Feud in Paradise Launched an International Rape Case, N.Y. TIMES (Feb. 22,

2020), available at https://www.nytimes.com/2020/02/22/world/americas/peter-nygard-louis-




                                                2
         Case 1:14-cv-01313-PGG Document 59 Filed 06/22/20 Page 3 of 3



bacon.html. A “joint child exploitation task force” is allegedly investigating Plaintiff Nygard.

See Kim Barker and Catherine Porter, Fashion Mogul Peter Nygard to Step Down Amid Federal

Raids, N.Y. TIMES (Mar. 7, 2020), available at https://www.nytimes.com/2020/02/25/us/peter-

nygard-international-fbi-raid.html. And a class action lawsuit has been filed in the Southern

District of New York by women who allege that they were sexually assaulted by Plaintiff

Nygard. See Does No. 1-10 v. Nygard, et al., 20 Civ. 1288 (ER).

               Moreover, the unidentified Defendant has not appeared in the instant lawsuit and

remains unidentified, and the DiaryofAHollywoodStreetKing.com website appears to be defunct.

See DiaryofAHollywoodStreetKing.com (last accessed June 21, 2020).

               Given these circumstances, Plaintiffs will submit a letter by June 29, 2020,

addressing whether or not this case should be dismissed as moot.

Dated: New York, New York
       June 22, 2020




                                                 3
